DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 05/06/2022.  This action is made FINAL.

2.	Claims 1-2, 4-8, 11-15, 17-21, 36-37, 39-40 and 42-52 are pending in the case.  Claims 1, 11, 36 and 53 are independent claims.  Claims 1, 11, 36, and 53 have been amended.  Claims 3, 9-10, 16, 22-35, 38, 41 and 53-59 are canceled.  



Response to Arguments

Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claim 1) Mihailescu fails to disclose position data (of the inspection probe) is identified based on recognition of a hand of the inspector.

In response, Mihailescu discloses a system including a camera system that tracks movement of a user’s body parts (Para 222, 223, 225), such as the fingers, that are analyzed (Para 224) to determine the relative position and orientation between a probe and a target object (Para 222).  Thus, Mihailescu discloses position data (of the inspection probe) is identified based on recognition of a hand of the inspector.
 

Applicant argues (claim 50) Mihailescu fails to disclose active tags as claimed.

In response, Mihailescu discloses obtaining/sensing information from probes via fiducial markers (Para 220) including QR codes, which are exemplary of an active tag.  Therefore, Mihailescu dsicloses active tags.




Citation of Pertinent Prior Art

Bhimavarapu (US 2018/0369038 A1) discloses providing voice commands to an interface to execute functions.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 17, 19-21, 36-37, 40, 42, 44-45, and 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucian Mihailescu et al., US 2013/0237811 and further in view of Ezekiel Kruglick, US 2016/0048964 A1.

Independent claim 1, Mihailescu discloses a method performed by an extended reality ("XR") inspection system for integrating an inspection system with an XR device, the XR device being used by an inspector conducting an inspection of a target with an inspection probe of the inspection system, the method comprising:

for each of a plurality of collection times, receiving inspection data of the target collected by the inspection probe at a time corresponding to that collection time (i.e. obtain data from a probe – Para 168; the data obtained at probe positions and orientations at different moments in time – Para 169, 198); 

for each of a plurality of position times, receiving position data provided by the XR device indicating position of the inspection probe at a time corresponding to that position time (i.e. determine probe position and orientation – Para 25; for each moment of time, probe tracking data indicating a pose is determined – Para 87), wherein the position data is identified based on recognition of a hand of the inspector (i.e. camera system tracks movement of user body parts – Para 222, 223, 225; analyze user body part movement, such as fingers – Para 224 – to determine relative position and orientation between a probe and a target object – Para 222); 

storing a mapping of the inspection data to the position data, the mapping representing position of the inspection probe when the inspection data was collected as indicated by the collection times and position times (i.e. create spatially registered data by associating probed data with the probe position and orientation for each moment in time – Para 89); 

generating display data that includes data derived from the inspection data based on the mapping of inspection data to the position data (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100) and that includes an indication of an option to perform a command (i.e. buttons displayed on the graphic user interface for user interaction – Para 228; Fig. 16 “1614”);

sending the display data to the XR device for display to the inspector by the XR device (i.e. HMD provides user visualization and interface with data - Para 188, 195; Fig. 12); 

after the display data is displayed to the inspector, receiving from the XR device a command provided by the inspector to perform a function of the inspection system (i.e. user provides input – Para 188 – to displayed controls of the visualization system – Para 204; Fig. 15); 

and in response to receiving the command, performing the function by the inspection system (i.e. user gestures to execute a process – Para 224, 225).

Mihailescu fails to disclose receiving from the XR device an indication to select the command, the command identified by the inspector based on gaze recognition of the inspector gazing at the indication of the option to perform the command, and in response to receiving the command, performing by the inspection system a function associated with the command.

Kruglick discloses receiving from the XR device an indication to select the command (i.e. an AR system for an industrial application – Para 2 – receives user gaze as input – Para 77) , the command identified by the inspector based on gaze recognition of the inspector gazing at the indication of the option to perform the command (i.e. a command to select a user interface element at a potential gaze target, e.g. button control, as the selected gaze target to control device function – Para 76, 77), and in response to receiving the command, performing by the inspection system a function associated with the command (i.e. the selected gaze target input is used to control the device function – Para 13, 34; Fig. 7).


It would have been obvious at the effective date of invention to combine Kruglick’s known method of receiving from the XR device an indication to select the command, the command identified by the inspector based on gaze recognition of the inspector gazing at the indication of the option to perform the command, and in response to receiving the command, performing by the inspection system a function associated with the command with the method of Mihailescu because Kruglick teaches utilizing gaze input to initiate commands to the system application and to control device functions, which provides the advantage of improved device communication for control of device functions (Kruglick, Para 55, 77). 


Claim 4, Mihailescu discloses the method of claim 1 wherein the position data includes an orientation of the inspection probe (i.e. determine probe position and orientation – Para 25).


Claim 5, Mihailescu discloses the method of claim 1 further comprising analyzing the inspection data to identify a characteristic of the target (i.e. the probe provides physical and other characteristics of the investigated object – Para 63; process data captured from the probe to determine a 3D model of the object – Para 81) and wherein the display data includes a visualization of the identified characteristic of the target (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100).  


Claim 6, Mihailescu discloses the method of claim 5 wherein the display data is displayed by the XR device so that the visualization of the identified characteristic is displayed to appear on the target at a location associated with the identified characteristic (i.e. display of the investigated object – Para 88; Fig. 15 - includes a mapping of the object features to probe positon and orientation – Para 29, 65).  


Claim 7, Mihailescu discloses the method of claim 1 wherein the display data includes instructions for conducting the inspection of the target (i.e. a recommendation for a probe position – Para 213).  


Claim 8, Mihailescu discloses the method of claim 1 wherein the display data includes data that is displayed on a display of the inspection system (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100; overlay data, e.g. 3D anatomical models, in the user’s direct view – Para 214).  


Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 12, Mihailescu discloses  the method of claim 11 wherein the display data is associated with a location on the target (i.e. display of the investigated object – Para 88; Fig. 15 - includes a mapping of the object features to probe positon and orientation – Para 29, 65) and the display data is displayed so that it is visible to the inspector when the inspector is viewing the location on the target (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100; overlay data, e.g. 3D anatomical models, in the user’s direct view – Para 214).  


Claim 13, Mihailescu discloses the method of claim 12 wherein the display data relates to a characteristic of the target at the location (i.e. the probe provides physical and other characteristics of the investigated object – Para 25, 63; process data captured from the probe to determine a 3D model of the object – Para 81).  


Claim 14, Mihailescu discloses the method of claim 11 wherein the position data includes location of the inspection probe based on location of a hand of the inspector holding the inspection probe (i.e. determining the probe position based on a camera location capturing images as the camera is connected to the user hand – Para 32).  


Claim 15, Mihailescu discloses the method of claim 11 wherein the position data includes location of the inspection probe based on a tag affixed to the inspection probe (i.e. probe has attached tag that is tracked to determine probe position and orientation – Para 220). 
 

Claim 17, Mihailescu discloses the method of claim 16 wherein the command is received based on a gesture performed by the inspector (i.e. user provides input – Para 188 – to controls of the visualization system – Para 204; Fig. 15).  


Claim 19, Mihailescu discloses the method of claim 16 wherein the display data includes instructions for performing the inspection (i.e. a recommendation for a probe position – Para 213).  


Claim 20, Mihailescu discloses the method of claim 19 wherein the display data includes a graphical depiction of how to manipulate the inspection probe (i.e. guiding elements are displayed to indicate movement of the probe – Para 213).  


Claim 21, Mihailescu discloses the method of claim 19 wherein the instructions are based on analysis of how the inspector is currently manipulating the inspection probe (i.e. guiding elements displayed give fast feed-back on probe movement needed to properly position the probe – Para 213).


Independent claim 36, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 37, Mihailescu discloses The one or more computing system of claim 36 wherein the instructions include instructions to receive from the XR device a command identified by the XR device based on recognition of a hand gesture of the inspector and send the command to the inspection system (i.e. interpret user’s hand and finger movements to enable interaction with the interface – Para 188; user provides input – Para 188 – to controls of the visualization system – Para 204; Fig. 15; user gestures to execute a process – Para 224, 225).
.

Claim 40, Mihailescu discloses the one or more computing system of claim 36 wherein the received data includes images of the inspection probe collected by a camera of the XR device and wherein the position data is identified from the images (i.e. determining the probe position based on a camera location capturing images as the camera is connected to the user hand – Para 32).  
 

Claim 42, the corresponding rationale as applied in the rejection of claims 14-15 applies herein.


	Claim 44, Mihailescu discloses the one or more computing system of claim 36 wherein the XR device is adapted to be worn on the head of the inspector (i.e. HMD provides user visualization and interface with data - Para 188, 195; Fig. 12)


Claim 45, Mihailescu discloses the one or more computing system of claim 36 wherein the target is a structure in an environmental survey (Para 234, 235), which suggests a container at a security checkpoint.

It would have been obvious at the effective date of invention to substitute the structure of an environmental survey with the claimed container at a security checkpoint as each represents a physical object in an environment.  Thus the substitution yields predictable results.


Claim 47, Mihailescu discloses the one or more computing system of claim 45 wherein the XR device is adapted to display an suspected identification of an item (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100).  


Claim 48, Mihailescu discloses the one or more computing system of claim 45 wherein the XR device is adapted to provided instructions of a supervisory inspector (i.e. a recommendation for a probe position – Para 213).  


Claim 49, Mihailescu discloses the one or more computing system of claim 36 wherein the received data is ranting data (i.e. a ranging device – Para 127, 203, 225).


Claim 50, Mihailescu discloses the one or more computing system of claim 36 wherein the received data is collected by the XR device sending a signal to an active tag affixed to the inspection probe (i.e. obtain data from a probe – Para 168; the data obtained at probe positions and orientations at different moments in time – Para 169, 198; probe has attached tag that is tracked to determine probe position and orientation – Para 220). 


Claim 51, the rationale as applied in the rejection of claim 8 applies herein.


Claim 52, Mihailescu discloses the one or more computing system of claim 51 wherein the collected content is for mirroring content of the inspection system on the XR device (i.e. computer provides interactivity; the computer may be inside the sensor of the probe – Para 227; the headset/HMTV, e.g. XR device, displays the content of the probe – Fig. 16; Para 227).






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucian Mihailescu et al., US 2013/0237811 and Ezekiel Kruglick, US 2016/0048964 A1 as applied to claim 1 above, and further in view of Shaul Gelman et al., US 2019/0056693 Al and Yuming Qian et al., US 2015/0301596 Al.

Claim 2, Mihailescu discloses a memory for storing information (Para 32) and implementing instructions to perform the method (Para 32), which performs a function in response to a command (i.e. user provides input – Para 188 – to displayed controls of the visualization system – Para 204; Fig. 15).

Mihailescu in view of Kruglick fails to disclose the method of claim 1 further comprising storing commands and functions of the inspection system and, when the command is received, identifying a function to which the command is mapped.

Gelman discloses storing commands and functions of the inspection system and, when the command is received, (i.e. a memory storing instructions and data - Para 103; receiving user commands that are associated with executing functions for manipulating a holographic image - Para 394, 395).

Qian discloses identifying a function to which the command is mapped (i.e. store a mapping of commands and functions when storing both commands and functions - Para 16).


It would have been obvious at the effective date of invention to combine Geiman’s
storing commands and functions of the inspection system and, when the command is received and Qian’s known method of identifying a function to which the command is mapped with the method of Mihailescu in view of Kruglick because both Gelman and Mihailescu teach tracking and obtaining probe positions to determine corresponding image data to retrieve based on received commands, which Gelman teaches commands and functions can be stored, and through use of a well-known mapping relationship between actions and operations, a function is executed in response to a command.

One would have been motivated to combine Geiman’s storing commands and functions of the inspection system and, when the command is received, and Qian’s known method of identifying a function to which the command is mapped with the method of Mihailescu in view of Kruglick for the benefit of using commands to improve user interaction.



Claims 18, 39, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucian Mihailescu et al., US 2013/0237811, and Ezekiel Kruglick, US 2016/0048964 A1 as applied to claims 11 and 36 above, and further in view of Carlos Casas, US 2020/0107002.

Claim 18, Mihailescu discloses receiving a command (i.e. user provides input – Para 188 – to controls of the visualization system – Para 204; Fig. 15).

Kruglick discloses a voice input device (Para 49).

Mihailescu in view of Kruglick fails to disclose the method of claim 16 wherein the command is received as a voice command from the inspector.

Casas discloses the method of claim 16 wherein the command is received as a voice command from the inspector (i.e. a virtual display device that displays graphics within the field of view and recognizes voice input to command display of graphic buttons – Para 113).  

It would have been obvious at the effective date of invention to substitute Casas’ voice command from the inspector with the method of Mihailescu in view of Kruglick because each teaches providing gestural input to command the display interface, where a voice command is exemplary of an alternative gesture input.  Thus, the combination yields predictable results.




Claim 39, Mihailescu discloses receiving a command (i.e. user provides input – Para 188 – to controls of the visualization system – Para 204; Fig. 15).

Kruglick discloses a voice input device (Para 49).

Mihailescu in view of Kruglick fails to disclose the one or more computing system of claim 36 wherein the instructions include instructions to receive from the XR device a command identified by the XR device based on voice recognition and send the command to the inspection system, which Casas discloses (i.e. a virtual display device that displays graphics within the field of view and recognizes voice input to command display of graphic buttons – Para 113).  

Similar rationale as applied in the rejection of claim 18 applies herein.



Claim 46, Mihailescu discloses the one or more computing system of claim 45 wherein the XR device is adapted to display a 3D image of the container collected via scan of the container and allow the inspector to guide inspection of the container (i.e. build a volume distribution of features mapped by the probe – Para 88; Fig. 15 “1506”; Para 100; guiding elements are displayed to indicate movement of the probe – Para 213).  

Mihailescu in view of Kruglick fails to disclose allowing the inspector to rotate the 3D image to guide inspection of the container.

Casas discloses the one or more computing system of claim 45 wherein the XR device is adapted to display a 3D image of the container collected via scan of the container and allow the inspector to rotate the 3D image to guide inspection of the container (i.e. scanning to construct a surface model – Para 100 – that moves in coordination with changes in positon of the view – Para 111; display a visualization of the 3D volume image and rotation the image based on user hand movements – Para 113).  

It would have been obvious at the effective date of invention to combine Casas’ rotating the 3D image to guide inspection of the container with the method of Mihailescu in view of Kruglick because Mihailescu and Casas teach user interaction with a displayed model or volume, where Casas additionally teaches interaction may be rotation of the volume.  

One would have been motivated to combine Casas’ rotating the 3D image to guide inspection of the container with the method of Mihailescu in view of Kruglick for the benefit of manipulating the volume to provide a particular field of view (Casas, Para 113).




Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucian Mihailescu et al., US 2013/0237811 and Ezekiel Kruglick, US 2016/0048964 A1 as applied to claim 1 above, and further in view of Avi Kopelman et al., US 2018/0168781 Al.

Claim 43, Mihailescu discloses receiving a command (i.e. user provides input – Para 188 – to controls of the visualization system – Para 204; Fig. 15).

Mihailescu in view of Kruglick fails to disclose the one or more computing system of claim 36 wherein the instructions receive from the XR device audio collected by the XR device from the inspector and send the audio to the inspection system as annotations for the inspection of the target, which Kopelman discloses (i.e. a user viewing a 3D image visually overlaying/augmenting a scan obtained via a scanner – Para 71- 72, 74, 247; the user may attach audio notes to captured image data – Para 277; Fig. 27).

It would have been obvious at the effective date of invention to combine Kopelman’s teaching of audio collected by the XR device from the inspector and send the audio to the inspection system as annotations for the inspection of the target with the method of Mihailescu in view of Kruglick because each teaches a method of interacting with a 3D image obtained from scan data, which Kopelman additionally teaches audio commands generating notes is an exemplary interaction.

One would have been motivated to combine Kopelman’s teaching of audio collected by the XR device from the inspector and send the audio to the inspection system as annotations for the inspection of the target with the method of Mihailescu for the advantage of increasing user interaction with image data.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619